Citation Nr: 1033661	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  05-00 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1944 to June 1946.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, denied the Veteran's claim for service connection for 
prostate cancer.

In June 2006, a video conference hearing before the undersigned 
Veterans Law Judge was held at the RO.  A transcript of that 
hearing is of record.

In a September 2006 decision, the Board, in pertinent part, 
denied the Veteran's claim for service connection for prostate 
cancer, and the Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  In 
an October 2008 order, the Court granted a Joint Motion for 
Remand (JMR) by VA's Secretary and the Veteran, through his 
representative, and remanded the matter to the Board for action 
consistent with the motion.  In December 2008 and July 2009, the 
Board remanded the issue of entitlement to service connection for 
prostate cancer for additional development.  The case has been 
returned to the Board for further appellate action.  In April 
2010, the Board requested a VA medical expert opinion concerning 
the issue in this appeal.  

The Board notes that additional evidence was received subsequent 
to the last supplemental statement of the case issued in November 
2009.  A waiver of the RO's initial consideration of this 
evidence was provided in writing in August 2010.  38 C.F.R. § 
20.1304(c) (2009).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDING OF FACT

Prostate cancer was not shown in service or for many years 
thereafter and 
there is no competent opinion linking the disorder with exposure 
to ionizing radiation in service, to any other incident of 
service, or to service-connected cholangiocarcinoma.


CONCLUSION OF LAW

The criteria for establishing service connection for prostate 
cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310(a), 3.311 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)) 
redefined VA's duty to assist the appellant in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, the VA will 
attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the Veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In an April 2003 letter, issued prior to the rating decision on 
appeal, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate a claim for 
service connection.  A January 2009 letter informed the Veteran 
of how to establish a claim for service connection on a secondary 
basis.  The April 2003 letter, a September 2003 letter, and the 
January 2009 letter also provided notice to the Veteran as to 
what information and evidence must be submitted by the Veteran 
and what information and evidence will be obtained by VA.  A 
March 2006 letter also advised the Veteran of how the VA 
determines a disability rating and assigns an effective date, and 
the type of evidence which impacts such.  The case was last 
readjudicated in November 2009.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file include the service treatment 
records, the reports of VA examinations, post service treatment 
records, VA medical examination and opinion reports, internet 
articles submitted by the Veteran, and testimony provided by the 
Veteran.

As discussed above, the VCAA provisions have been considered and 
complied with.  The appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran has been an active participant in the 
claims process by responding to notices, participating in VA 
examinations, providing hearing testimony, and submitting 
evidence.  Thus, the Veteran has been provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notice is 
not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Conway, supra; Dingess, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran claims that he is entitled to service connection for 
prostate cancer because it is due to exposure to ionizing 
radiation during active service or is due to or aggravated by his 
service-connected cholangiocarcinoma.  A review of the claims 
file shows that the Veteran is service-connected for the latter 
disability.  Further, the competent evidence of record shows the 
Veteran served aboard the USS James C. Owens (DD 776), which 
docked at Hiroshima and Nagasaki after the atomic bomb attacks on 
those cities.  He served with the U.S. occupation forces from 
October 24, 1945 to November 2, 1945 in Hiroshima, and from 
November 8, 1945 to November 10, 1945 in Nagasaki.  He was 
diagnosed with prostate cancer in June 2001.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).

Service connection may also be established for disability which 
is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2009).  Further, a disability 
which is aggravated by a service-connected disability may be 
service-connected to the degree that the aggravation is shown.  
Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that, 
effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
conform with Allen; however, under the facts of this case, the 
regulatory change does not impact the outcome of the appeal.

In addition to the foregoing, service connection for prostate 
cancer can be established presumptively, in any of three 
different ways.  Where a Veteran served continuously for ninety 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and prostate cancer becomes manifest to 
a degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

However, as noted above, the Veteran's prostate cancer was not 
diagnosed until June 2001, approximately 55 years after his 
discharge from active service.  Thus, presumptive service 
connection for prostate cancer as a chronic condition is not 
warranted.

Next, for those who meet the requirements of a radiation-exposed 
veteran who engaged in radiation-risk activity under 38 U.S.C.A. 
§ 1112(c)(3) and 38 C.F.R. § 3.309(d)(3), the absence of 
competent medical evidence linking a disability to service is not 
a bar to service connection, as there is a lifetime presumption 
for certain enumerated diseases.  Further, there is no 
requirement for documenting the level of radiation exposure under 
this presumptive basis.  The term "radiation-risk activity" 
includes the occupation of Hiroshima or Nagasaki, Japan during 
the period beginning on August 6, 1945, and ending on July 1, 
1946.  See 38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 
3.309(d)(3)(ii).

As noted above, the competent evidence of record confirms the 
Veteran's service at Hiroshima and Nagasaki in 1945.  Thus, the 
Veteran was in fact involved in a radiation-risk activity during 
his active service.  Unfortunately, prostate cancer is not one of 
the diseases listed under 38 C.F.R. § 3.309(d).  Therefore, these 
presumptive provisions are not applicable to the Veteran's claim, 
and his claim must be assessed under the provisions of other 
"radiogenic" diseases.

Finally, under 38 C.F.R. § 3.311(b)(2) (2009), other "radiogenic" 
diseases, such as prostate cancer, found five years or more after 
exposure (for most of the listed diseases) in an ionizing 
radiation-exposed veteran may also be service connected if the VA 
Under Secretary for Benefits determines that they are related to 
ionizing radiation exposure while in service, or if they are 
otherwise linked medically to ionizing radiation exposure while 
in service.  

Section 3.311(a) calls for the development of a radiation dose 
assessment where it is established that a radiogenic disease 
first became manifest after service, where it was not manifest to 
a compensable degree within any applicable presumptive period 
specified in either 38 C.F.R. § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation in 
service.  In a November 2003 letter, the Defense Threat Reduction 
Agency (DTRA) informed the Veteran that his participation in the 
occupation of Hiroshima and Nagasaki was confirmed, the criteria 
that would be used to calculate his dosage, and invited him to 
provide any additional information he desired used in the 
assessment.  The claims file reflects no record of the Veteran 
having provided any additional information to the Agency.

The Veteran was informed that the primary information used would 
be the deck log for the USS James C. Owens, which showed the 
ship's arrival at Hiroshima on October 24, 1945, its departure on 
November 2, 1945, its arrival at Nagasaki on November 8, 1945, 
and its departure on November 10, 1945. The Veteran related in 
his application for VA benefits that he walked on the ground 
after the bomb explosions in Hiroshima and Nagasaki, and that he 
walked in the dust and particles in the contaminated areas.  
Based on the these reported activities, the assumptions were 
that: he was present in both Hiroshima and Nagasaki for the 
entire period his ship was present; he was assigned daily duties 
at Hiroshima at the "hottest" spot in the hypocenter or in the 
downwind "rainout" area until his ship's departure; and, he was 
assigned daily duties in the "hottest" spot in the hypocenter or 
in the downward fallout area in the vicinity of the Nishiyama 
Reservoir, until the ship's departure from Nagasaki.

DTRA's December 2003 report to the RO reflects that the dose 
reconstruction applicable to the Veteran's service in Hiroshima 
and Nagasaki originated from the report, Radiation Dose 
Reconstruction: U.S. Occupation Forces in Hiroshima and Nagasaki, 
Japan, 1945-1946 (DNA 5512F).  The report was the basis for the 
Agency's assumption of a worst-case scenario for the Veteran. The 
report reflects that the National Research Council, in a May 2003 
report on the DTRA dose reconstruction program, concurred with 
DTRA's assessment that "even the most exposed of the occupation 
troops in Japan from both internal and external exposure was 
probably well below 1 rem."

Application of those criteria to the Veteran's exposure reflect 
that his combined external radiation dose and internal dose to 
the prostate, which resulted from his inhalation and ingestion of 
contaminants were: total dose, 0.02 rem; upper bound total dose, 
less than 1 rem.

The DTRA assessment was submitted to the Director, Compensation 
and Pension Service, who referred the Veteran's case to the VA 
Chief Public Health and Environmental Hazards Officer for a 
review and opinion.  The April 2004 report indicates that 
available research data reflect that the sensitivity of the 
prostate to radiation carcinogenesis appeared to be relatively 
low and not clearly established.  Further, based on data 
maintained by the National Institute for Occupational Safety and 
Health, using the cancer model for all male genitalia, computer 
software calculated a 99-pecentile value for the probability of 
causation of 1.32 percent.  In light of those values, the 
physician reviewer opined that it was unlikely that the Veteran's 
prostate cancer could be attributable to his in-service exposure 
to ionizing radiation.

The Board finds nothing in the claims file that contradicts or 
reduces the probative weight of the DTRA assessment or the report 
of the VA Chief of Public Health and Environmental Hazards.  At 
the hearing, the Veteran related that his private providers had 
told him that his prostate cancer could have been related to his 
service in Hiroshima and Nagasaki, Japan.  However, the Veteran's 
own unsupported assertion of what a doctor allegedly told him 
does not, in and of itself, constitute medical evidence of the 
required nexus.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  Moreover, even if a private physician had opined that 
his prostate cancer could have been related to his service, such 
opinion would still be speculative of the possibility of a 
relationship between the prostate cancer and service.  See 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in 
terms of "may" also implies "may or may not" and is too 
speculative to establish a medical nexus).  Finally, there is no 
competent medical opinion linking the Veteran's prostate cancer 
with ionizing radiation in service.  

Thus, the Board is constrained to find that, although the Veteran 
participated in a radiation-risk activity during his active 
service and he is diagnosed with prostate cancer, which is a 
"radiogenic" disease under 38 C.F.R. § 3.311(b)(2)(ii), the 
preponderance of the competent evidence of record is against a 
finding that his prostate cancer is related to that radiation-
risk activity.  38 C.F.R. §§ 3.303, 3.311.

The United States Court of Appeals for the Federal Circuit has 
held, however, that a claimant is not precluded from establishing 
service connection with proof of actual direct causation.  Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this case, the Veteran does not contend, and the medical 
evidence of record does not show, that prostate cancer was 
present in service or for many years thereafter.  The service 
treatment records reflect no entries related to complaints, 
findings, or treatment for prostate or other genitourinary 
symptomatology.  The 1946 separation examination for the 
Veteran's discharge reflects that his genitourinary system was 
assessed as normal, and he was deemed physically qualified for 
discharge from active service.  Furthermore, there is no 
competent medical opinion of record linking the Veteran's 
prostate cancer with service.  Indeed, as noted above, the Chief 
Public Health and Environmental Hazards Officer, a physician, 
considered the level of radiation exposure and concluded that the 
prostate cancer was not related to such exposure.  The Veteran 
does not contend, and the medical evidence does not suggest, that 
the Veteran's prostate cancer is related to any other incident of 
service.  Thus, the Board finds that service connection for 
prostate cancer on a direct basis is not warranted. 

As noted above, the Veteran also claims that he is entitled to 
service connection for prostate cancer because it is due to or 
aggravated by his service-connected cholangiocarcinoma.  

However, the Board finds that the weight of the competent 
evidence in the 
record fails to establish that the Veteran's prostate cancer is 
related to the 
service-connected cholangiocarcinoma.  There is no competent 
medical opinion 
of record indicating that the prostate cancer is due to or 
aggravated by the cholangiocarcinoma.  Indeed, each medical 
opinion in the record to address the existence of a link between 
the prostate cancer and the cholangiocarcinoma fails to establish 
such.

In January 2004, the Veteran was provided with a liver, gall 
bladder, and pancreas examination to address the etiology of his 
cholangiocarcinoma.  Although the examining physician noted that 
the Veteran had developed a local prostate cancer, she did not 
provide an opinion with regards to any possible relationship 
between the cholangiocarcinoma and the prostate cancer.

The Veteran was provided with a VA genitourinary examination in 
January 2009, during which the claims file was reviewed.  After 
reviewing the Veteran's medical history and performing a physical 
examination, the examining physician rendered a diagnosis of 
adenocarcinoma of the prostate.  In a February 2009 addendum, the 
same physician stated that after a review of the claims file and 
medical records, the Veteran's prostate cancer is less likely as 
not caused by or a result of cholangiocarcinoma status post 
resection.  The examiner said "[t]his is a 50:50 probability."  
In another addendum dated in August 2009, the same physician 
noted that the claims file had been reviewed prior to completing 
the addendum.  The examiner opined that the Veteran's prostate 
cancer is not related to his cholangiocarcinoma.  Further, with 
regard to whether the prostate cancer was aggravated beyond its 
normal progress by the cholangiocarcinoma, the examiner concluded 
that no aggravation is shown.  In response to a request for a 
rationale for the foregoing opinions, the same physician provided 
another addendum in September 2009.  The addendum indicated that 
after a review of the claims file, the Veteran's prostate cancer 
is less likely as not caused by or related to the Veteran's 
cholangiole carcinoma.  In an October 2009 addendum, the 
physician reported that based on the examination and the thorough 
review of the Veteran's claims file, it appears that the 
Veteran's prostate cancer and his cholangiocarcinoma are not 
related.  This opinion was based on an interview, an examination 
of the Veteran, and a show review of the claims file.  The 
examiner concluded that the two carcinomas are not related 
clinically or pathologically.  

In May 2010, the Board obtained a VA medical expert opinion from 
an attending Hematology Oncology Clinical Associate Professor.  
This hematologist-oncologist noted that the Veteran has a 
service-connected cholangiocarcinoma treated and in remission at 
present.  He also has a prostatic carcinoma Gleason 6 in 
remission.  With regards to whether the Veteran's 
cholangiocarcinoma caused the Veteran's prostatic carcinoma, the 
hematologist-oncologist stated that an extensive medical 
literature review available at present indicates that 
cholangiocarcinoma is not known to cause prostatic carcinoma.  
The hematologist-oncologist said that based on the current model 
about the mechanism of carcinogenesis, this conclusion is 
expected.  According to this model a cancer in any tissue arises 
due to progressive accumulation in the same cell, of multiple 
mutations (nucleotide changes in the DNA sequence which are 
translated in proteins with altered function), and other 
molecular alterations.  The occurrence of these mutations in a 
cell is completely independent of similar events, that may take 
place or not, in nearby cells and much less likely in cells from 
an organ distantly located like the biliary tract and prostate 
gland.  Therefore, the lack of a causal relationship between 
these two malignancies has a solid scientific basis.  

With regards to whether or not the cholangiocarcinoma aggravated 
the progression of prostatic carcinoma, the hematologist-
oncologist said that from what is known in oncology and clinical 
practice there is no impact of cholangiocarcinoma on the 
progression and manifestations of prostatic carcinoma.  In 
metastatic stage each malignancy has its own pattern of organ 
involvement with occasional overlapping.  In such cases the 
patient's symptoms may be aggravated by the symptoms caused by 
the other malignancy but this is only due to occurrence of these 
cancers in the same patient.  For example, a patient can have 
pain due to spine metastases from prostatic carcinoma and at the 
same time have more pain because of rib metastases from 
cholangiocarcinoma.  However, the hematologist-oncologist stated 
that this does not mean that he got spine metastases from 
cholangiocarcinoma.    

In this case, there is no competent medical opinion in favor of 
the claim.  While the Veteran and his representative contend that 
the current prostate cancer is related to the Veteran's exposure 
to ionizing radiation, or on a secondary basis as related to his 
service-connected cholangiocarcinoma, the Board notes that lay 
persons are not competent to opine as to medical etiology in 
matters, such as these, where medical expertise is required.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 
12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  Thus, the Veteran and his representative are not 
competent to provide an opinion that there is a nexus between the 
current prostate cancer and exposure to ionizing radiation, or to 
his service-connected cholangiocarcinoma.  The competent medical 
opinions of record are to the contrary.



The Board notes that the Veteran's representative has submitted 
internet 
articles pertaining to radiation therapy and the diagnosis and 
treatment of cholangiocarcinoma.  One of the internet articles 
submitted by the representative indicates that 
cholangiocarcinomas can arise in the bile ducts and spread to 
other abdominal organs.  Another internet articles states that 
potential late side effects of radiation therapy may include the 
development of a second cancer caused by radiation exposure.  
However, these internet articles are general in nature rather 
than specific to the Veteran, while the VA medical opinions of 
record do consider the Veteran's specific history and the course 
of his diseases.  Moreover, with respect to the argument that 
prostate cancer is secondary to radiation treatment for the 
service connected cholangiocarcinoma, the Board notes that the 
Veteran was diagnosed with prostate cancer in June 2001, before 
his cholangiocarcinoma diagnosis and before any radiation 
treatment was rendered for the cholangiocarcinoma.  Clearly, 
then, the argument that the Veteran's prostate cancer was caused 
by radiation therapy for cholangiocarcinoma is completely 
unsupported.

The Veteran's representative requests that an independent medical 
opinion be obtained as to the etiology of the Veteran's prostate 
cancer, which discusses all theories of entitlement, including 
whether the prostate cancer is due to his exposure to ionizing 
radiation in service, or whether it is caused or aggravated by 
his service-connected cholangiocarcinoma, including through 
metastasis or as secondary to radiation therapy.  However, such 
an opinion is not required in this case.  The Board notes that an 
April 2003 private treatment report indicated that there was no 
evidence of metastatic disease of the cholangiocarcinoma by 
radiologic studies or intraoperatively.  Further, none of the 
medical records reflect any indication that the Veteran's 
prostate cancer is metastatic disease from a different primary 
site.  The May 2010 opinion by the Hematologist-Oncologist 
further indicates that there is no relationship between the two 
cancers.  That opinion provided adequate rationale for the 
conclusion and is highly probative.  There is no competent 
medical opinion in favor of the claim.  Thus, the Board finds 
that the medical evidence of record and the May 2010 opinion are 
adequate for the purpose of adjudicating the Veteran's claim for 
service connection for prostate cancer.  See 38 C.F.R. 
§ 20.901(d).

In summary, while there is evidence of a current diagnosis of 
prostate cancer, there is no evidence of such disease during 
service, and it was first shown by credible and competent 
evidence approximately 55 years after service.  Additionally, the 
preponderance of the competent evidence of record is against 
finding a link between the prostate cancer and the Veteran's 
military service, including exposure to ionizing radiation 
therein, or his service-connected cholangiocarcinoma.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for prostate 
cancer on any basis.

In reaching the above conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).


ORDER

Service connection for prostate cancer is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


